In the information filed in this case it was attempted to charge the defendant with the violation of Section 5345, Revised General Statutes of Florida, Section 7479, Compiled General Laws of 1927. There was a motion to quash the information.
An information attempting to charge a person with the crime of endeavoring to incite or procure another to commit perjury must set forth all the material allegations necessary to show that if the endeavor had been successful perjury would have been committed and the proposed false statement sought to be procured, together with the true state of facts in that regard, must be set out with the same particularity that is required in an indictment for perjury.
The information in the present case fails to meet the requirements as stated by this Court in the case of Fudge v. State, 57 Fla. 7, 49 So. R. 128, and cases there cited.
For the reasons stated the information should have been quashed and it is, therefore, necessary to reverse the judgment. It is so ordered. *Page 475 
Reversed.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment.